DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/03/2021, 05/16/2021, 01/07/2022, 04/30/2022, 04/30/2022, 08/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
As per claim 1, line 19 recites “the user-specific networking settings” while on other instances is referred to as “user-specific network settings”. Examiner respectfully suggests the applicant to consider amending the limitation in line 19 to ensure term consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear:
As per claim 1, lines 11-15 recite “changing,… a mapping configuration…based on the user specific network settings” and lines 18-29 recite “providing a configuration file to the first virtual machine, wherein the configuration file includes the user-specific networking settings; and reconfiguring the first virtual machine in accordance with the user-specific networking settings”. Therefore it is unclear for what is the difference between the changing and reconfiguring limitations (Is the reconfiguring performed in accordance with the user-specific networking settings any different from changing…based on the user-specific network settings). Further, it is not clear how the changing is performed if the user-specific networking settings are provided after the changing.
As per claim 1, lines 6-10 recite a reconfiguring limitation that has a virtual machine in a waiting state for a full configuration that includes user-specific network settings and then goes on to describe what is included in the reconfiguring. The reconfiguring limitations (i.e., changing, causing, providing, and reconfiguring) do not expressly show when the VM is in wait state given that lines 11-15 recite a changing based on user-specific network settings when the actual configuration file is received after the change. As such, the claim language is unclear.
Claims 2-9 are dependent on claim 1 above and fail to cure the deficiencies set forth above. Therefore, they are rejected under the same rationale above.
Claim 10 is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.
Claims 11-15 are dependent on claim 10 above and fail to cure the deficiencies set forth above. Therefore, they are rejected under the same rationale above.
Claim 16 is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.
Claims 11-15 are dependent on claim 10 above and fail to cure the deficiencies set forth above. Therefore, they are rejected under the same rationale above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,055,125 B2 in view of Phelan et al. (US 2015/0220348 A1). 
The differences between the claims are emboldened in the table below:


Instant Application 17/234,612
US Patent No. 11,055,125 B2
1. An apparatus, comprising: 
a first virtual machine host including at least one memory adapted to store run-time data for the first virtual machine host, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the first virtual machine host to perform actions, including: 

reconfiguring a network configuration from a first virtual network to a second virtual network for a first virtual machine that is executing on the first virtual machine host, wherein the first virtual machine is waiting for a full configuration that includes user-specific network settings, and wherein the reconfiguring includes: 

changing, in the first virtual machine host, a mapping configuration from the first virtual network to the second virtual network by reprogramming drivers in the first virtual machine host for route mapping for the second virtual network based on the user- specific network settings; 

causing a Dynamic Host Configuration Protocol (DHCP) retrigger without rebooting the first virtual machine; 

providing a configuration file to the first virtual machine, wherein the configuration file includes the user-specific networking settings; and 

reconfiguring the first virtual machine in accordance with the user- specific networking settings.

	
1. An apparatus, comprising:
a first virtual machine host including at least one memory adapted to store run-time data for the first virtual machine host, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the first virtual machine host to perform actions, including:

reconfiguring, for a first virtual machine that is executing on the first virtual machine host, a network change from a first virtual network to a second virtual network, wherein the first virtual machine is actively polling for a full configuration that includes user-specific network settings, and wherein reconfiguring the first virtual machine includes:

configuring, in the first virtual machine host, a mapping change from the first virtual network to the second virtual network by reprogramming drivers in the first virtual machine host for route mapping for the second virtual network based on the user-specific network settings;

causing a Dynamic Host Configuration Protocol (DHCP) retrigger without rebooting the first virtual machine;

providing a configuration file to the first virtual machine, wherein the configuration file includes the user-specific networking settings; and

reconfiguring the first virtual machine in accordance with the user-specific networking settings.


Patent ‘125 teaches the invention as claimed above, but Patent 125 do not expressly teach wherein the first virtual machine is waiting for a full configuration. 
However, Phelan teaches a method for configuring computing devices. Further, Phelan teaches wherein the first virtual machine is waiting for a full configuration that includes user-specific settings ([0064] As depicted, new discrete machine 810 initiates a PXE communication directed at administration system 820. Responsive to the communication, administration system 820 transfers a PXE response with boot configuration data for new discrete machine 810. Rather than implementing the boot configuration data immediately, new discrete machine 810 will hold or wait for user preferences to be entered at administration system 820. In some examples, the user preferences generated at administration system 820 include verification or approval input regarding the boot configuration data. In other examples, the input may include specific changes to the configuration data, such as a change in the operating system, a change in the number of virtual machines provisioned for the discrete machine, a change in the applications applied in the discrete machine, or any other similar input.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Phelan of awaiting for a full configuration prior to joining the executing environment with the teachings of Patent ‘125. The modification would have been motivated by the desire of ensuring the computing instances are configured according to user preferences prior to joining the environment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vatnikov et al. (US Patent No. US 10,084,652 B2) in view of Phelan et al. (US 2015/0220348 A1), in further view of Foster et al. (US PGPUB US 2008/0109539 A1).

Regarding claim 1, Vatnikov teaches the invention substantially as claimed including an apparatus, comprising: 
a first virtual machine host (Fig. 2, Host Computer 250) including at least one memory adapted to store run-time data for the first virtual machine host, and at least one processor that is adapted to execute processor-executable code that (Fig. 2, CPU(s) 261 and Memory 262; Claim 19: processor; and a memory, wherein the memory includes a program, the program being configured to perform operations; run-time data), in response to execution, enables the first virtual machine host to perform actions, including: 
reconfiguring a network configuration from a first virtual network to a second virtual network for a first virtual machine that is executing on the first virtual machine host (Claim 1: A method of configuring network settings of a virtual machine (VM) recovered or migrated from a first location to a second location, comprising: retrieving stored configuration information indicating a first virtual network to which the VM was connected at the first location and a second virtual network to which the VM is connected at the second location; identifying, based at least in part on the first virtual network and the second virtual network… configuring the VM recovered or migrated to the second location using the determined network settings), including: 
changing, in the first virtual machine host, a mapping configuration from the first virtual network to the second virtual network by reprogramming drivers in the first virtual machine host for route mapping for the second virtual network based on user-specific network settings (Col. 3, lines 6-20: A disaster recovery configuration may include information about network mapping(s), which specify which virtual networks on the recovery site should be used to reconnect recovery VMs connected to particular virtual networks at the protected site. As shown in FIG. 1, the network mapping is defined as Network-P-to-Network-R. As part of disaster recovery, the IP interfaces of the recovered VMs 111B-113B need to be reconfigured (i.e., customized) to match the network configuration settings of network R at recovery site 102 so that VMs 111B-113B can function correctly when connected to network R. This reconfiguration typically involves configuring TCP/IP parameters on the guest OS of the VM… In traditional disaster recovery, the user specifies parameter values such as IP address, subnet prefix, gateway, DNS domain, DNS servers, and the like for virtual network interfaces (vNICs) of each VM 111B-113B, and the specified values are stored in a database. Col. 3, lines 6-10; Col. 5, lines 18-30: the user may create one or more IP mapping rules which describe how new static IP addresses and common TCP/IP parameters should be assigned to recovered VMs based on their current protected site TCP/IP configuration); 
providing a configuration file to the first virtual machine, wherein the configuration file includes user-specific networking settings (Col. 3, lines 6-10; Col. 5, lines 18-30: In particular, during a recovery configuration phase, which would occur before the disaster, the user specifies protected site's 101 virtual network(s) and their respective IP subnets that require failover in the case of a disaster recovery event. The user also specifies recovery site 102 network(s) and their respective IP subnets to which protected site's 101 virtual network(s) and IP subnets fail over. After specifying a network mapping between the protected and recovery sites, the user may create one or more IP mapping rules which describe how new static IP addresses and common TCP/IP parameters should be assigned to recovered VMs based on their current protected site TCP/IP configuration. That is, network mappings are between virtual networks, e.g., [Network-P, Network-R], whereas IP mappings, also referred to as subnet mappings, are defined on top of a network mapping.); and 
reconfiguring the first virtual machine in accordance with the user-specific networking settings (Col. 7, lines Such a customization script may be uploaded to the VM and executed therein at step 338 to customize the network settings of the guest OS. The VM is then ready for use at step 332).

	Vatnikov does not expressly teach wherein the first virtual machine is waiting for a full configuration that includes user-specific settings; and
causing a Dynamic Host Configuration Protocol (DHCP) retrigger without rebooting the first virtual machine.

However, Phelan teaches a method for configuring computing devices. Further, Phelan teaches wherein the first virtual machine is waiting for a full configuration that includes user-specific settings ([0064] As depicted, new discrete machine 810 initiates a PXE communication directed at administration system 820. Responsive to the communication, administration system 820 transfers a PXE response with boot configuration data for new discrete machine 810. Rather than implementing the boot configuration data immediately, new discrete machine 810 will hold or wait for user preferences to be entered at administration system 820. In some examples, the user preferences generated at administration system 820 include verification or approval input regarding the boot configuration data. In other examples, the input may include specific changes to the configuration data, such as a change in the operating system, a change in the number of virtual machines provisioned for the discrete machine, a change in the applications applied in the discrete machine, or any other similar input.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Phelan of awaiting for a full configuration prior to joining the executing environment with the teachings of Vatnikov. The modification would have been motivated by the desire of ensuring the computing instances are configured according to user preferences prior to joining the environment.

Vatnikov teaches, “Such configuration may be achieved using an auto-configuration protocol such as Dynamic Host Configuration Protocol (DHCP)” (See at least Col. 2, lines 58-60) but Vatnikov nor Phelan specifically disclose causing a Dynamic Host Configuration Protocol (DHCP) retrigger without rebooting the first virtual machine.

	However, Foster teaches a method for automatic network reconfiguration upon changes in DHCP IP addresses and further teaches causing a Dynamic Host Configuration Protocol (DHCP) retrigger without rebooting the first virtual machine (¶ [0026]: The systems and methodologies of the disclosed embodiments provide an efficient and effective mechanism for detection and network reconfiguration upon changes in DHCP IP addresses. The disclosed system may accomplish this task while avoiding the need to reboot the clients 120; ¶ [0033]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Foster with the teachings of Vatnikov and Phelan to upon determining a network reconfiguration to cause changes in the DHCP IP addresses without needing to reboot. The modification would have been motivated by the desire of avoiding costly downtimes of server resources (See at least ¶ [0026]).

Regarding claim 3, Vatnikov teaches wherein the configuration file includes a plurality of user-specific settings, and wherein reconfiguring the first virtual machine includes, via an agent in the first virtual machine: accepting the plurality of user- specific settings, and applying the plurality of user-specific settings to the first virtual machine (Fig. 4, Step 310 (manual), Step 334, 328, and 338; Col. 2, lines 3-12: A user may define IP mapping rules that describe how VMs which are connected to specific virtual networks at the protected and recovery sites, are to be reconfigured at the recovery site; Col. 7, lines 55-65: As shown, the site recovery application generates (or modifies) a script at step 328 for applying IP customization to the guest OS. Customization scripts are commonly used to bring VMs to desired customized states. In one embodiment, the TCP/IP settings resolved at step 322 according to IP mapping rules are inputs to a customization script for IP customization. Such a customization script may be uploaded to the VM and executed therein at step 338 to customize the network settings of the guest OS. The VM is then ready for use at step 332.).

Regarding claim 4, Vatnikov teaches the actions further including reporting a success message in response to successfully reconfiguring the first virtual machine (Fig. 3, Step 332 “VM ready”).

Regarding claim 5, Vatnikov teaches the actions further including creating the configuration file (Fig. 3, Step 328 “Generate (or modify) VM IP customization script”).

Regarding claim 10, Vatnikov teaches a method comprising: 
reconfiguring a network configuration (Claim 1: A method of configuring network settings of a virtual machine (VM) recovered or migrated from a first location to a second location, comprising: retrieving stored configuration information indicating a first virtual network to which the VM was connected at the first location and a second virtual network to which the VM is connected at the second location; identifying, based at least in part on the first virtual network and the second virtual network… configuring the VM recovered or migrated to the second location using the determined network settings), including: 
via at least one processor, changing, in the first virtual machine host executing a first virtual machine, a virtual network configuration for the first virtual machine from a first virtual network to a second virtual network… based on user-specific network settings (Col. 3, lines 6-20: A disaster recovery configuration may include information about network mapping(s), which specify which virtual networks on the recovery site should be used to reconnect recovery VMs connected to particular virtual networks at the protected site. As shown in FIG. 1, the network mapping is defined as Network-P-to-Network-R. As part of disaster recovery, the IP interfaces of the recovered VMs 111B-113B need to be reconfigured (i.e., customized) to match the network configuration settings of network R at recovery site 102 so that VMs 111B-113B can function correctly when connected to network R. This reconfiguration typically involves configuring TCP/IP parameters on the guest OS of the VM… In traditional disaster recovery, the user specifies parameter values such as IP address, subnet prefix, gateway, DNS domain, DNS servers, and the like for virtual network interfaces (vNICs) of each VM 111B-113B, and the specified values are stored in a database. Col. 3, lines 6-10; Col. 5, lines 18-30: the user may create one or more IP mapping rules which describe how new static IP addresses and common TCP/IP parameters should be assigned to recovered VMs based on their current protected site TCP/IP configuration); 
publishing a configuration file to the first virtual machine, wherein the configuration files includes the user-specific network settings (Col. 3, lines 6-10; Col. 5, lines 18-30: In particular, during a recovery configuration phase, which would occur before the disaster, the user specifies protected site's 101 virtual network(s) and their respective IP subnets that require failover in the case of a disaster recovery event. The user also specifies recovery site 102 network(s) and their respective IP subnets to which protected site's 101 virtual network(s) and IP subnets fail over. After specifying a network mapping between the protected and recovery sites, the user may create one or more IP mapping rules which describe how new static IP addresses and common TCP/IP parameters should be assigned to recovered VMs based on their current protected site TCP/IP configuration. That is, network mappings are between virtual networks, e.g., [Network-P, Network-R], whereas IP mappings, also referred to as subnet mappings, are defined on top of a network mapping.); and 
reconfiguring the first virtual machine in accordance with the configuration file (Col. 7, lines Such a customization script may be uploaded to the VM and executed therein at step 338 to customize the network settings of the guest OS. The VM is then ready for use at step 332).

In addition, Phelan teaches wherein the first virtual machine is waiting for a full configuration that includes user-specific settings ([0064] As depicted, new discrete machine 810 initiates a PXE communication directed at administration system 820. Responsive to the communication, administration system 820 transfers a PXE response with boot configuration data for new discrete machine 810. Rather than implementing the boot configuration data immediately, new discrete machine 810 will hold or wait for user preferences to be entered at administration system 820. In some examples, the user preferences generated at administration system 820 include verification or approval input regarding the boot configuration data. In other examples, the input may include specific changes to the configuration data, such as a change in the operating system, a change in the number of virtual machines provisioned for the discrete machine, a change in the applications applied in the discrete machine, or any other similar input.)

In addition, Foster teaches a method for automatic network reconfiguration upon changes in DHCP IP addresses and further teaches retriggering a Dynamic Host Configuration Protocol (DHCP) (¶ [0026]: The systems and methodologies of the disclosed embodiments provide an efficient and effective mechanism for detection and network reconfiguration upon changes in DHCP IP addresses. The disclosed system may accomplish this task while avoiding the need to reboot the clients 120; ¶ [0033]).

Regarding claim 16, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vatnikov, Phelan, and Foster, as applied to claims 1, and 10, in further view of Deshpande et al. (US PGPUB US 2015/0309805 A1).

Regarding claim 2, Vatnikov, Phelan, and Foster do not specifically disclose wherein the first virtual machine is a partially configured virtual machine.
However, Deshpande teaches wherein the first virtual machine is a partially configured virtual machine (Fig. 1, Device Specific Static Boot and Device Specific Dynamic Boot; ¶ [0014]: A boot process can typically be split into two phases: a device-specific static boot process (101) (i.e., partial configuration) and a device-specific dynamic boot process (103) (i.e., full configuration)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deshpande with the teachings of Vatnikov, Phelan, and Foster to have partially booted virtual machines. The modification would have been motivated by the desire of reduce the reboot time of the virtual machines as they are already partially configured. 

Regarding claim 11, it is a method type claim having similar limitations as claim 2 above.
Therefore, it is rejected under the same rationale above.

Claims 6, 7, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vatnikov, Phelan, and Foster, as applied to claims 1, 10, and 16, in further view of Olsen et al. (US PGPUB US 2006/0090023 A1).

Regarding claim 6, while Foster teaches performing DHCP retriggers upon detection of a change in network, neither Vatnikov, Phelan, nor Foster specifically disclose wherein causing the DHCP retrigger includes disconnecting and reconnecting a network interface controller.

	However, Olsen teaches wherein causing the DHCP retrigger includes disconnecting and reconnecting a network interface controller (¶ [0089]: it may be possible to control the network configuration by erasing the network settings (e.g., the Internet address) and by disabling the DHCP service. To reconnect the computer to the network, the DHCP service is reenabled. The advantage of this is that the wireless interface doesn't have to shut off upon disconnect and it doesn't need to be restarted and synchronize with the access point upon reconnecting to the network, and thus enables for a much faster network reconnect time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olsen with the teachings of Vatnikov, Phelan, and Foster to disconnect and reconnect the DHCP without needing to reboot. The modification would have been motivated by the desire of enabling faster network reconnect times (See at least ¶ [0089]).

Regarding claim 7, Foster teaches wherein causing the DHCP retrigger further includes triggering a DCHP renewal sequence in response to detection of the link state change (¶ [0026]: The systems and methodologies of the disclosed embodiments provide an efficient and effective mechanism for detection  and network reconfiguration upon changes in DHCP IP addresses. The disclosed system may accomplish this task while avoiding the need to reboot the clients 120 and may thus avoid costly and frustrating downtime of server resources.).

Regarding claim 12, it is a media/product type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a media/product type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a media/product type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a media/product type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale above.

Claims 8, 9, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vatnikov, Phelan, and Foster, as applied to claims 1, 10, and 16, in further view of Hara et al. (US PGPUB US 2009/0157984 A1).

Regarding claim 8, Vatnikov teaches wherein the reconfiguring includes changing, for the first virtual machine, a customer internet protocol (IP) address from a customer IP address for the first virtual network to a customer IP address for the second virtual network (Col. 3, lines 6-19: disaster recovery configuration may include information about network mapping(s), which specify which virtual networks on the recovery site should be used to reconnect recovery VMs connected to particular virtual networks at the protected site. As shown in FIG. 1, the network mapping is defined as Network-P-to-Network-R. As part of disaster recovery, the IP interfaces of the recovered VMs 111B-113B need to be reconfigured (i.e., customized) to match the network configuration settings of network R at recovery site 102 so that VMs 111B-113B can function correctly when connected to network R. This reconfiguration typically involves configuring TCP/IP parameters on the guest OS of the VM).

Vatnikov, Phelan, and Foster do not specifically disclose while using a media access control (MAC) address for the virtual network as a MAC address for the second virtual network, and using a physical IP address for the first virtual network as a physical IP address for the second virtual network.

However, Hara teaches while using a media access control (MAC) address for the virtual network as a MAC address for the second virtual network, and using a physical IP address for the first virtual network as a physical IP address for the second virtual network (¶ [0076]: an IP address can be transferred between physical ports having different MAC addresses, and then the IP address can be re-used so that client hosts can access the services exported through the IP address without changing configuration on the client hosts, even in the case where the IP address is transferred to another physical port having a different MAC address.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hara with the teachings of Vatnikov, Phelan, and Foster to reuse the IP address for different networks. The modification would have been motivated by the desire of reusing the physical IP address without changing configuration on the client hosts (See at least Hara’s ¶ [0076]).

Regarding claim 9, Vatnikov teaches wherein changing, in the first virtual machine host, the mapping configuration includes reprogramming the drivers based on the change from the customer IP address for the first virtual network to the customer IP address for the second virtual network (Col. 3, lines 6-20: A disaster recovery configuration may include information about network mapping(s), which specify which virtual networks on the recovery site should be used to reconnect recovery VMs connected to particular virtual networks at the protected site. As shown in FIG. 1, the network mapping is defined as Network-P-to-Network-R. As part of disaster recovery, the IP interfaces of the recovered VMs 111B-113B need to be reconfigured (i.e., customized) to match the network configuration settings of network R at recovery site 102 so that VMs 111B-113B can function correctly when connected to network R. This reconfiguration typically involves configuring TCP/IP parameters on the guest OS of the VM and is particularly required for VMs which do not have DHCP enabled. In traditional disaster recovery, the user specifies parameter values such as IP address, subnet prefix, gateway, DNS domain, DNS servers, and the like for virtual network interfaces (vNICs) of each VM 111B-113B, and the specified values are stored in a database.).

Regarding claim 14, it is a method type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a method type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a media/product type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a media/product type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Verma (US 2011/0154320 A1) AUTOMATED VIRTUAL MACHINE DEPLOYMENT. See at least [0057], [0095], [00116].
Sundaram et al. (US 2016/0241438 A1) CONFIGURATION SERVICE FOR CONFIGURING INSTANCES. See at least Abstract.
Sumida et al. (US 2018/0024856 A1) VIRTUAL MACHINE CONTROL METHOD AND VIRTUAL MACHINE CONTROL DEVICE. See at least [0037-44].
Foley et al. (US 2017/0101323 A1) See at least Abstract.
Saenger et al. (US 2020/0403864 A1) Adaptive virtual services. See at least Abstract.
Puig et al. (US 7,631,306 B1) System And Method For Network Image Propagation Without A Predefined Network. See at least Abstract.
Shah (US 2013/0326505 A1) Reconfiguring Virtual Machines
Bryant et al. (US 2018/0129524 A1) Managing Pre-Allocated Virtual Machine Instance Pools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195